SIBLEY, Circuit Judge
(concurring).
As I understand the record, the evidence as to the abandoned bond issue was admitted on the promise of the Shipyards to prove that to the extent of $5,000 this expenditure was allowed by the Port Authority in a reduction in the price of the land purchased. The evidence did not show this in the opinion of the judge, and in his charge to the jury he instructed them not to add the $5,000 to the price paid for the land. I understand that thereby the contention of any credit for these expenditures was eliminated from the jury’s consideration, and the error if any in admitting the evidence thereof was cured.
As to the 7% per cent to be paid Chat-ham Construction Co. there was some evidence that it was not a profit, but intended to be paid out as a bonus to certain key employees to stimulate their efforts. There is no evidence that it was so paid out, or paid out at all. While the judge in his charge did not expressly rule this item out, but left it to the jury under a general instruction that only reasonable and necessary expenditures could be considered, there was no exception to this cha.rge, or special request for any other. There is no reason to suppose the jury allowed any weight to this plainly unexpended item, and I think it sufficiently appears that they did not. If there was error in admitting the evidence originally, it did no harm, since the amount of the verdict shows it did not include this item, if it was based on costs. If not based on costs, with equal plainness this evidence did not affect it.